DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
Figures 1-24:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.


   Providing an "identifier" on the upper and lower sections of the sampling device, as recited in claim 1.
   Providing a "selection device", as recited in claim 1.  The specification disclose a gripper associated with the selection device; however, no structure capable of selecting plants has been shown.  The only structure shown with respect to the selection device is the signaler, which has been shown with LEDs, which will not select plants.
   Providing a "sowing device", as recited in claims 14 and 15.  The specification disclose a sowing device associated with the selection device; however, no structure capable of sowing plants has been shown.  The only structure shown with respect to the selection device is the signaler, which has been shown with LEDs, which will not select plants.

No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
   Paragraphs [00035] and [00059], line 3:  The "comma" after the term "view" should be corrected with a -- semicolon --.
   Paragraphs [00036-00040] and [00049-00050]:  The "comma" after the term "view" should be corrected with a -- semicolon --.
   Paragraph [00041], line 2:  The "comma" after the figure designation numeral "4" should be corrected with a -- semicolon --.
   Paragraphs [00042-00048], line 2:  The "comma" after the second occurrence of the term "view" should be corrected with a -- semicolon --.
   Paragraphs [00051-00053]:  The "comma" after the term "position" should be corrected with a -- semicolon --.

   Paragraph [00078], line 5:  The first occurrence of reference numeral "4.4" should be corrected to read -- 4.1 --.	   Paragraph [000110], lines 1-4:  Reference to Fig. 25 should be made as the description appears to be represented by this figure.
   Paragraph [000110], lines 4-8:  Reference to Fig. 26 should be made as the description appears to be represented by this figure.
   Paragraph [000114], lines 4-6:  Reference to Fig. 10 should also be made as reference numeral "8.1" is not shown in Fig. 21.  This prevents the reader from having to search through the figures to find reference numerals that have been previously disclosed in the specification.
   Paragraph [000225], line 5:  The term "cultivation" should be corrected to read
-- sampling -- as the sampling containers (2.1) contain the roots and the cultivation containers (4.1) contain the remaining plant that has been separated from the roots.
   Paragraph [000115], lines 5-7:  Doesn't the positioning heads (22.2.1) and the pins (22.2) of the punch (22) need to be removed from the sampling containers (2.1) in order to remove the cutting plate (8)?  Each individual positioning heads (22.2.1) only punches a small area of the plate surrounding the hole (8.1) in the plate (8), such that the cutting plate still contains material that has not been punched that would surround the pins (22.2) of the punch (22) and prevent movement of the plate.  Additionally, the punch (22) does not detach from the punching device (20) and stay with the lower section (2) of the sampling device.  Thus, it would appear that some recitation stating . 
  
Appropriate correction is required.

Claim Objections
Claims 5 17 are objected to because of the following informalities:
   Re claim 5, claim line 6:  Should the letter "s" be corrected to read -- is --?
   Re claim 17, claim line 2:  The phrase "the 96 deep-well plate format" lacks antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   Re claim 6, claim line 3:  The phrase "the cutting plate" lacks antecedent basis.
   Re claim 6, claim lines 5-6:  The phrase "the cutting holes" lacks antecedent basis.
   Re claim 10, claim line 2:  Is this "a cultivation container" the same container previously recited in claim 1, claim line 3?  Perhaps the article "a" should be corrected to read -- each --.
   Re claim 9, claim lines 1-2:  The claim recites punching out sections like this process has previously been recited, but this is not the case.  Additionally, the phrase "the sections" lacks antecedent basis.
   Re claim 10, claim line 3:  The phrase "the plant shoot" lacks antecedent basis.
   Re claim 11, claim line 2:  Are these "a plurality of cultivation containers" the same as the "number of cultivation containers" previously recited in claim 1, claim line 3?
      NOTE:  The examiner is interpreting the plurality of cultivation containers claimed in claim 11 to be the same as the number of cultivation containers claimed in claim 1.
Re claim 14, claim line 1:  The phrase "the sowing device" lacks antecedent
basis.
   Re claim 15, claim line 3:  The phrases "the sowing device" and "the punching
device" lack antecedent basis.

Re claim 15, claim line 6:  The phrase "the seed identifier lacks antecedent
basis.
Re claim 16, claim lines 1-2:  The phrase "the sowing device" lacks antecedent
basis.
   Re claim 17, claim line 2:  Is this "a lower section" different than the one (a lower section) previously recited in claim 1, claim line 3?  Each sampling device appears to only have one lower section.
      NOTE:  The examiner is interpreting the lower section claimed in claim 17 as the same lower section claimed in claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0180171 (Oldenburg) in view of WO 2009/020766 (Lafferty et al.).

With respect to the limitations of claim 1, Oldenburg disclose a cultivation and sampling method for plants grown in a multipart sampling device (10), wherein the sampling device (10) provides an upper section (12) with a number of cultivation containers (16 - wells), and a lower section (14) with an equal number of sample containers (22 - wells), and wherein the upper section (12) in an assembly position of the sampling device is connected in such a manner to the lower section (14) that the sample containers (22) corresponding to the cultivation containers (40) are arranged below the very same (paragraph [0032], lines 1-4 - Figures 1-3), the method comprising:
      during a cultivation phase, in the upper section (12) of the sampling device (10), the plants (32) are grown in the cultivation containers (16) filled with a substrate (30) and/or nutrients (paragraph [0031], lines 1-7 and paragraph [0032], lines 11-14 and claim 17 - Figures 1-2);
      separating the root parts (34) provided in the lower section (14) from the plants (32) with a cutter (45 - blade/bevel - Figures 6A-B) after the roots (34) of the plants have been grown through a bottom opening provided on each cultivation container (16) into the sample container (22) provided underneath in the assembly position of the sampling device (paragraph [0034], paragraph [0034], lines 6-10 and 16-19 - Figures 1-3);
      during an analysis phase, the lower section (14) of the sampling device (10) with the root parts (34) therein is supplied to an analysis device and a phenotypic description and/or molecular biological testing is performed for the different root parts (paragraph [0002], lines 2-5 and paragraph [0038], lines 1-4 and claim 16); and
paragraph [0038], lines 4-7 - particular plants are selected).  Oldenburg fails to disclose that the upper and lower sections are provided with an identifier and to plants are supplied to a selection device and positioned.
   Lafferty et al. disclose a system for sampling and tracking plant material whereby a tray (54) having wells (52) for collecting sampling plant material is provided with a discrete feature/identifier (55) that allows the identification of each well (52) (page 9, lines 26-32).  Additionally, the plants are associated with a transfer station (50) that selects and positions the plant samples within a tray (page 13, lines 6-16).  Modifying the plates disclosed in Oldenburg with identifiers would have been obvious to one of ordinary skill in the art at the time of filing as a means of being able to trace the root material back to the exact plant from which it was taken (page 5, lines 7-8).  

   With respect to the limitation of claim 2, the combination (Oldenburg)further discloses that the root parts are separated from the plants by a cutter (45) provided as part of the sampling device and held in the assembly position on the lower section and/or the upper section (upper section/plate (12) could have a cutting mechanism (45) - paragraph [0034], lines 6-10 - Figures 6A-B).

   With respect to the limitation of claim 10, the combination (Lafferty et al.) discloses a cultivation container is identified by a signaler of the selection device and wherein, in any case, a part of the plant shoot contained therein is removed (the containers holding plant material contain identifiers that are identified by a controller; and plant material is removed and placed within a tray (54) that also contains an identifier (55) in order to track and match up plants and their samples).

   With respect to the limitation of claim 11, the combination (Lafferty et al.) disclose that a plurality of cultivation containers of a same upper section of the sampling device is sequentially identified by the signaler of the selection device  (identifiers (55) are placed on the sampling trays (54), which allow the trays to be tracked and the contents of the tray may be matched up with the plants that produced the samples in the tray - page 13, lines 6-16). 

   With respect to the limitation of claim 13, the combination (Oldenburg) further discloses that the cultivation containers (16) are filled with brick grit as a substrate and/or with nutrients (paragraph [0031], lines 3-7 and claim 17) and are then watered from above during the cultivation phase.  Oldenburg fails to expressly disclose that the cultivation containers are watered from above; however, the examiner argues that this process is well within the purview of one of ordinary skill in the art as the cultivation containers appear to remain open and exposed to the environment; and one of ordinary skill in the art at the time of filing would recognize that plants can be watered from above by an outside water source as a mean to ensure that the plants placed within the cultivation containers grow.

   With respect to the limitation of claim 14, the combination (Lafferty et al.) further disclose the sowing takes place signally supported in such a way that by a a machine readable device, which uses optics, is utilized to read the identifiers that are placed with every plant and tray carrying plant samples in order to track the samples back to the plant that produced the samples).

   With respect to the limitations of claim 15, the combination (Lafferty et al.) further disclose that the analysis device and / or a separating device formed for actuating the cutter and / or the selection device and / or the sowing device and / or the punching device and / or the signaler are coupled in terms of control technology and / or data technology in such a way that the upper section identifier and / or the lower section identifier and / or the seed identifier are recorded and are linked with the analysis result of the molecular biological testing of the root parts and in particular with a clear assignment to one of the sample containers and the associated cultivation containers (page 9, lines 26-32 - analysis device actuates the cutter in such a way that the upper section identifier and / or the lower section identifier are recorded and are linked with the analysis result of the molecular biological testing of the root parts and in particular with a clear assignment to one of the sample containers and the associated cultivation containers).

   With respect to the limitation of claim 16, the combination (Lafferty et al.) disclose that the sowing device and the selection device use a common signaler and / a machine readable device, which uses optics, is utilized to read the identifiers that are placed with every plant and tray carrying plant samples in order to track the samples back to the plant that produced the samples). 
 
   With respect to the limitation of claim 17, the combination (Oldenburg) further discloses that the sample containers (22) are configured as a lower section (14) in the 96 deep-well plate format (paragraph [0032], lines 1-4).


Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0180171 (Oldenburg) in view of WO 2009/020766 (Lafferty et al.) as applied to claim 1 above, and further in view of JP 2008-118963 (Tomonori et al.).
   With respect to the limitation of claim 3, the combination (Oldenburg) discloses a cutter for separating the root parts from the plants.  The combination fails to disclose guiding the cutter along a cutting plate of the sampling device fixed on the lower section.
      Tomonori et al. disclose a method for extracting DNA from a well plate, whereby a cutter (19) is caused to move along a cutter plate (18) attached to a lower section (11) of a multipart sampler (11, 12).  Modifying the combination to utilize a cutter movable over a cutting plate would have been obvious to one of ordinary skill in the art at the time of filing as a means of providing a cover for the lower section to minimize the potential for contamination entering the containers holding the samples or plants.
perforated plate (18) covers the lower plate and contains holes which allows plants to grow from one portion to a corresponding portion above or below the other portion - Figure 7). 

   With respect to the limitation of claim 12, the combination fails to disclose light for the plants, although, lights are inherently needed for the plants to grow.
   Tomonori discloses a lamp (33) used to illuminate the plants.  Providing the combination with lighting would be obvious to one of ordinary skill in the art at the time of filing as a means to promote growth of the plants.  The examiner further argues that LEDs are notoriously well known in the lighting art as a means of illumination that would be obvious to one of ordinary skill in the art at the time of filing.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0180171 (Oldenburg) in view of WO 2009/020766 (Lafferty et al.) as applied to claim 1 above, and further in view of WO 2012/096568 (Stuurman et al.).
   With respect to the limitations of claim 5, the combination discloses all of the limitations of the base claim.  The combination (Oldenburg) further appears to disclose 
   Stuurman et al. disclose a method and device for taking samples from plants utilizing a cutting device (8) that appears to move in a predetermined direction covering a distance that is larger than a diameter of the cutting holes provided on the cutting plate and the cutter, and chosen to be smaller than the distance of two sample containers adjacent in the stroke direction.  Modifying the combination to provide a specific cutting distance would have been within the purview of one of ordinary skill in the art at the time of filing to ensure that the root material is fully cut such that a full sample can be collected with a clean cut of the plant which is beneficial.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art was not relied upon to reject claims 6-9 because the prior art fails to teach and/or make obvious the following:
      Claims 6-8:  Providing a method of sampling plants wherein  in a preparation phase preceding the analysis phase, the lower section with the root parts provided therein, together with the cutting plate, is separated from the upper section of the sampling device and then fed to a punching device, and wherein annular or circular sections are punched out of punching plate around the cutting holes via a punch of the punching device and are transferred into the interior of each assigned sample container in combination with all of the limitations of the base claim.
      Claim 9:  Providing a method of sampling plants wherein after punching out the sections and / or before feeding the lower section to the analysis device, the cutting plate is removed from the lower section in combination with all of the limitations of the base claim.  

Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856